ICJ_123_CertainProperty_LIE_DEU_2005-02-10_JUD_01_PO_02_FR.txt.                                                                                            40


                 OPINION DISSIDENTE DE M. LE JUGE ELARABY

         [Traduc 1ion}
            Exception préliminaire à la compétence ratione temporis de la Cour
         - Contexte et libellé de la limitatù)/I ratione tempo ris ayant peul-être justifié
         que la Cour s'écarte du critère de la « cause réelle» adopté dans des affaires
         antérieures - Caractère fautif quant aux faits de la conclusion de la Cour selon
         laquelle la cause réelle du différend réside dans des faits ou silUations alllérleurs
         à la dale critique - La Cour aurait dû joindre au Iond l"exceplion à sa com-
         pé/ence ratio ne temporis - Rejet in limine de l'affaire par la Cour, après avoir
         reconnu l'existence d'un différend enrre les Panies, ne coll1rihuant pas de
         manière positive au réglement des différends in tern atio nuux.

           1. Le fait que la Cour a conclu qu'elle n'avait pas compétence ra/ione
i   1
         temporis et que, dés lors, elle n'ava.it pas compétence pour connaître de la
         requête du Liechtenstein me porte à joindre à l'arrêt la présente opinion
         dissidente, afin d'expiiq uer !es raisons pour lesquelles j'ai voté contre
         cette conclusion.
            2. Pour conclure qu'elle n'avait pas compétence ra/Ione tempo ris, la
         Cour s'est fondée sur deux prémisses:
          i) aux termes de l'alinéa a) de l'article 27 de la convention européenne
             pour le règlement pacifique des différends, la Cour n'est pas compé-
             tente à l'égard des «différends concernant des faits ou situations anté-
             rieurs à l'entrée en vigueur de [cette] convention entre les parties au
             différend [c'est-à-dire antérieurs à 1980]»;
         ii) la jurisprudence de la Cour actuelle et celle de sa devanciére ont établi
             que sont pertinents pour statuer sur la compétence rarione temporis
1   i,
             les faits ou les situa tians qui constit uen t <(]' origine ou la ca use réelle»
             du différend (arrêt, par. 46).
            3. En concluant à un défaut de compétence ratione temporis, la Cour
         a reconnu à juste titre que «l'élément décisif n'[était] pas la dat.e à laquelle
         le différend a[vait] vu le jour, mais celle desfaits ou situa/ions concernant
         lesquels le différend s'[était] élevé» (arrêt, par. 48; les italiques sont de
         moi). Elle a ensuite procédé à la détermination des fails ou situations qui
         constituaient «l'origine ou la cause réelle» du différend. La Cour a
         conclu «qu'il n'[était] pas contesté que le diflërend u[vait] é/é déclenché
         par les décisions des juridictions allemandes» (ibid.; les italiques sont de
         moi) dans l'affaire du Tableau de Pieter van Laer, ajoutant toutefois que
         «[c]ette conclusion ne r[é]gl[ait] ... pas la question que la Cour [était]
         appelée à trancher» (ibid.) car, même si les décisions de ces juridictions
         ont été rendues a près la date cri tiq ue, elles ne constit uen t pas {( l'origine
         ou la cause réelle» du différend. L'<wrigine ou la cause réelle» du diffé-
         rend, d'après la Cour, réside plutôt dans la situation créée par la conven-
, ,      tion sur le règlement et les décrets Benes, situation et décrets qui sont
!        antérieurs à la date critique (arrêt, par. 52).

                                                                                           38




i

                     CERTAINS BIENS (OP. mss. ELARABY)                        41

   4. En appliquant le critère de la «cause réelle», la Cour a adopté
une analyse faite initialement dans deux affaires soumises à sa devan-
cière, la Cour permanente de Justice internationale, et qu'elle avait
elle-même reprise en 1960 dans l'affaire du Droit de passage. A ce
stade, il convient de souligner que, dans chacune des affaires citées par la
Cour:
a) les clauses d'exclusion figuraient dans des déclarations faites au titre
    de la clause facultative, non dans des traités; et
b) les clauses en question utilisaien t des termes identiques qui limi taien t
    la compétence de la Cour aux différends «s'élevant ... relativement à
    des situations ou faits» postérieurs à la date critique, tandis qu'en
    l'espèce la limitation temporelle énoncée dans la convention euro-
    péenne lui confëre compétence à l'égard de différends «concernant
    des faits ou situations» postérieurs à la da te critique.
    5. De toute évidence, les termes utilisés dans la convention européenne
ont un sens plus général que ceux des clauses visées dans les affaires pré-
citées. C'est là un fait qui, de mon point de vue, pouvait imposer une
in terprétation du critère de la «cause réelle» différen te de celle adoptée
dans ces précédentes affaires, voire l'application d'un autre critère. De
surcroît, en reconnaissant - comme elle l'a fait à plusieurs reprises dans
son arrêt (par. 48 et 52) - que les décisions prises par les juridictions
allemandes dans les années 1990 avaient ~(déclenché» le différend, la
Cour paraît avoir également reconnu que ces décisions «concernaient»
des faits ou situations qui étaient bien postérieurs à la date critique; mais
la Cour n'a vu là aucune contradiction.
   6. Aux fins de la présente opinion dissidente, cependant, je partiraj de
l'hypothèse que, nonobstant le libellé plus général de la limitation rarione
temporis en l'espèce, le critère de la ~(cause réelle» est bien celui à retenir,
et je me bornerai à expliquer pourquoi je pense que la Cour est parvenue
à la mauvaise conclusion lorsqu'elle a appliqué ce critère aux circons-
tances particulières de la présente affaire.
   7. Pour conclure que la cause réelle du différend ne résidait pas dans
les décisions rendues par les juridictions allemandes dans les années 1990,
mais dans des faits et situations intervenus avant les années 1980, la
Cour est partie de l'hypothèse que les décisions de ces juridictions ~<ne
[pouvJaient être dissociées de la convention sur le règlement ni des dé-
crets Benes» (arrêt, par. 51) car, d'après elle, ces décisions étaient simple-
ment les dernières rendues dans une longue série d'affaires en lesquelles les ju-
ridictions allemandes avaient toujours conclu que la convention sur le
règlement leur interdisait de se prononcer sur la licéité de confiscations de
biens opérées à l'étranger (arrêt, par. 50). Or, ce raisonnement passe à
côté du point essentiel, qui est que les juridictions allemandes n'avaient
jamais appliqué auparavant la convention sur le règlement à des biens
appartenant à un Etat neutre, de sorte qu'il n'y a pas de longue série
d'affaires à prendre en considération. De plus, la convention sur le règle-
ment est un traité qui vise uniquement les ~<avoirs allemands à l'étran-'

                                                                              39

1       !




                                 CERTAINS RIENS (OP. DISS. ELARABY)                         42

            gen). Le Liechtenstein est une tierce partie et n'est pas lié par les dispo-
            sitions de cette convention. Que les décrets Benes aient été fondés sur la
            nationalité ou sur l'appartenance ethnique (à savoir sur la notion plus
            large de personnes appartenant au peuple allemand, indépendamment de
            leur nationalité) est sans importance dans l'affaire introduite par le
            Liechtenstein contre l'Allemagne puisque cette dernière, le défendeur, n'a
            absolument joué aucun rôle dans l'adoption de ces décrets. Il n'a pas pro-
            mulgué ou appliqué les décrets BeneS pour confisquer des biens Iiechten-
            steinois. En fait, par rapport à Ces décrets, le demandeur et le défendeur
            se trouvent exactement dans la même situation: tous deux ont subi
            un préjudice par suite de confiscations opérées en vertu de ces décrets.
            Dans ces conditions, tous les faits et situations qui sont antérieurs à la
            date critique au sens de la con'vention européenne servent uniquement
            de contexte historique au différend surgi entre les Parties à la présente
            affaire.
               8. Certains de ces faits seraient pertinents si le défendeur était la Tché-
            coslovaq uie et si la présente procédure a va itété insti tuée po ur con tes ter
            un quelconque aspect de la licéité des décrets Benes. Mais tel n'est pas le
            cas ici. En outre, comme je m'efforce de l'expliquer, les circonstances de
            l'espèce ne sont pas les mêmes que celles qui sous-tendaient les trois af-
            faires invoquées par la Cour. Il existe en effet une différence essen tielle;
            dans chacune des trois affaires antérieures, certains actes imputables au
            défendeur et dont se plaignait le demandeur avaient eu lieu aussi bien
            avant qu'après la date critique, et la Cour, pour se prononcer sur la por-
            tée de sa compétence ralione temporis, devait déterminer lesquels de ces
            actes constituaient les faits et situations qui étaient ({ l'origine ou la cause
            réelle» du différend.
               9. Ainsi, dans l'affaire des Phosphates du Maroc, l'Italie tirait-elle grief
            du fait que la législation française qui établissait un accaparement de
            l'industrie marocaine des phosphates au détriment d'une entreprise ita-
            lienne avait été adoptée avanl la date critique, tandis que la décision défi-
            nitivc du ministere des affaires étrangères de la France privant cette
            entreprise de ses droits avait éte prise après cette date. Dans j'affaire de la
            Compagnie d'électricité de Sofia et de Bulgarie, la" Belgique tirait grief du
            fait qu'une municipalité bulgare avait confisqué les biens d'une entreprise
            belge et qu'un tribunal mixte belgo-bulgare avait établi une formule pour
            fixer le tari f du charbon qui serait vend u par cette en treprise a van 1 la da te
            critique, tandis que les juridictions bulgares avaient appl1qué cette for-
            mule d'une maniere qui avait été cause d'une perte pour l'entreprise belge
            après cette date. Enfin, dans l'affaire du Droit de passage sur territoire
            indien, le Portugal faisait valoir que certains {( inciden ts mineurs)} entre
            l'Inde et lui concernant le passage du Portugal sur le territoire indien
            s'étaient produits avant la date critique, tandis que son droit de passage
            lui avait étè totalement nié après cette date. La Cour a certes apprécié,
            dans chaque affaire, les faits ou situations d'une manière différente
l,
    1       - concluant dans une seule des affaires que les faits ou situations cons-
            tituant <d'origine ou la cause réelle» du différend étaient antérieurs à la

                                                                                            40

                     CERTAINS lllENS (OP. mss. ELARABY)                       43

date critique - , mais le fait est que, dans chacune de ces affaires, elle se
trouvait face à des actes imputables au défendeur et dénoncés par le
demandeur, actes qui avaient eu lieu a)lant la date critique. Il n'y a aucun
acte de cette nature ici. Négliger de reconnaître ce fait et les conséquences
juridiques qui en découlent, c'est s'écarter de la jurisprudence antérieure
de la Cour.
   10. 11 devrait, à mon sens, être parfaitement limpide que ce sont les
décisions par lesquelles, dans les années 1990, soit dix ans après la date
critique, des juridictions allemandes ont considéré des biens du Liechten-
stein, un Etat neutre, comme des avoirs allemands à l'ètranger qui
devraient être regardées comme la (cause réelle» du différend. Le Liech-
tenstein a prié la Cour de dire el. juger que (d'Allemagne n'a[vait] pas res-
pecté la sou verainete et la neutral ite du Liech tenstei n » (mémoire du Liech-
tenstein, p. 187, par. l, al. a)) au motif que celle-ci a vai t traité des avoirs
liechtensteinois comme des avoirs allemands. Aussi sa demande porte-t-
elle exclusivement sur la validité, en droit international, des décisions ren-
dues par les tribunaux allemands. La licéité de la confiscation de biens
lîechtensteinois en Tchécoslovaquie constitue une question distincte qui
pourrait être l'objet d'un différend entre le Liechtenstein et la Tchécoslo-
vaquie, mais non entre le Liechtenstein et l'Allemagne. Les décisions des
juridictions allemandes revêtent donc ici le même caractère et la même
nature que les événements qui s'étaient produits après la date critique
dans les affaires de la Compagnie d'électricité et du Droit de passage.
Dans cette dernière affaire, la Cour a vai t dit ce qui suit:
        «C'est en 1954 seulement qu'une ... controverse a surgi et le dif-
     férend porte à la fois sur l'existence d'un droit de passage pour accé-
     der aux territoires enclavés et sur le manquement de l'Inde aux obli-
     gations qui, selon le Portugal, lui incomberajent à cet égard. C'est de
     cet ensemble qu'est né le différend soumis à la Cour; c'est cet en-
     semble que concerne le différend. Cel ensemble, quelle que soit l'ori-
     gine anCÎenne de l'une de ses parties, n'a existé qu'après {la dale
     critique}.» (Droit de passage sur territoire indien, fond, arrêt,
     e. I. J. Reeue il 1960, p. 35; les italiques sont de moi.)
   11. 11 est difficile de saisir comment, en l'espèce, l'((ensemble>> aurait
pu se matérialiser avant 1980 étant donné qu'il n'a été fait mention, en
l'instance, d'aucune conduite imputable à l'Allemagne qui serait anté-
rieure à cette date. C'est d'ailleurs ce qu'a admis la Cour lorsqu'elle a
confinne que la «question de savoir si cette convention [sur le règlement]
s'appliquait ou non aux biens liechtensteinois n'avait jamais été soulevée
auparavant devant des juridictions allemandes» (arrêt, par. 50). La Cour
a démontré l'existence d'une «situation nouvelle >), à savoir l'application
«pour la première fois» d'une jurisprudence antérieure fondée sur la
convention sur le règlement à des biens neutres et non allemands, et c'est
cette situation qui, pOUf la première fois, a fait naître un différend entre
le Liechtenstein et l'Allemagne.

                                                                              41

                        CERTAINS BIENS (OP, mss, ELARABY)                           44

   12. Mon raisonnement est le suivant: si nous partons du fait établi,
qui est que le défendeur n'est pas responsable des décrets Benes, il faut
légitimement se poser cette question: le défendeur a-t-il accompli après la
date critique Je moindre acte qui soit susceptible d'engager sa responsa-
bilîté internationale?
   13. Un examen du dossier de l'affaire donne à penser que deux actes
de cette nature ont été accomplis par l'Allemagne, Le premier est l'échange
de notes
      {(entre les Trois Puissances occidentales et le Gouvernement de la
      République fédérale d'Allemagne (les parties à la convention sur le
      règlement), aux termes duquel cette convention cesserait d'être en
      vigueur à la date d'entrée en vigueur du traité. Si cet échange de
      notes mettait fin à la convention sur le règlement elle-même, et
      notamment à l'article 5 du chapitre sixième (relatif à J'indemnisation
      par l'Allemagne), il prévoyait que les paragraphes 1 et 3 de l'article 3
      du chapitre sixième «demeurer[aient] cependant en vigueun),»)
      (Arrêt, par. 15.)
En conséquence, J'Allemagne a maintenu la disposition énoncée à l'ar-
ticle 3 du chapitre sixième de la convention sur le règlement, qui lui impose
de ne « soul[ever] ... aucune objection)) contre les mesures prises à J'en-
contre d'«avoirs allemands à l'étrangen), mais elle a mis fin à l'obliga-
tion d'indemnisation prévue .il l'article 5 dudit chapitre, lequel stipule que
«[l]a République fédérale veillera à ce que les anciens propriétaires de
biens saisis en exécution des mesures visées aux articles 2 et 3 du présent
chapitre reçoivent une indemnisation )). Le second acte imputable.il l'Alle-
magne est la décision prise par ses tribunaux d'appliquer la convention
sur le règlement à des biens appartenant aux ressortissants d'un Etat
neutre. Ces deux actes ont eu lieu bien après la date critique.
    14. Il importe de rappeler, dans ce contexte, que la Cour européenne
des droits de l'homme (la «CEDH;;) est parvenue à une conclusion simi-
laire .il la mienne lorsqu'elle a eu à se prononcer sur sa compétence
ra/lone lemporis dans l'affaire portée devant elle par le prince de Liech-
tenstein. Dans cette affaire, le prince formulait deux prétentions dis-
tinctes, dont une seule est reprise en l'espèce. S'agissant de la première
- selon laquelle les décrets tchèques étaient illicites - , la CEDH a
conclu qu'elle n'avait pas compétence ra/ione /emporis 1. EUe a cependant
établi une distinction importante entre cette prétention et la seconde
prétention du prince, totalement distincte, à l'égard de laquelle elle a
relevé
      «que le grief du requérant ... n'a[vait] pas trait à la confiscation ini-
      tiale du tableau opérée par les autorités de l'ex-Tchécoslovaquie

     1 Prince Hans-Ar/am If de Uech/enstein c. Allemagne. Cour européenne des droits de
  l'homme. requête n 42527/98. arrêt du 12 juil/el 2001 (exception, préliminaires de
                    Q



. l'Allemagne, vol. Il, annexe l, p. 29-30, par. 84-85).

                                                                                    42

                      CERTAINS lllENS (OP, mss, ELARAllY)                             45

     en 1946. En l'espèce, l'intéressé se plaint de ce que, comme il n'a pas
     pu obtenir une décision sur le fond de l'action en restitution du
     tableau qu'il a instituée devant les juridictions allemandes en 1992,
     l'œuvre ait finalement été rendue à la République tchèque. La com-
     pétence de la Cour pour connaître de cet aspect de la requête n'est
     donc pas exclue ralione temporis.H 2
   15. Ainsi la Cour européenne a-t-elle conclu que toute prétention rela-
tive aux décisions de justice rendues en l'affa.ire Pieter van Laer - la
seconde prétention que le prince de Liechtenstein lui avait soumise -
n'était «pas exclue (de sa compétence] ralione temporis» 3 car les faits per-
tinents avaient eu lieu dans les années 1990, après la date critique, Or,
c'est uniquement de cette seconde prétention que le Liechtenstein a saisi la
Cour internationale de Justice, et celle-ci aurait selon moi dû conclure, à
l'instar de la CEDH, qu'elle n'était pas empêchée d'exercer sa compé-
tence à l'égard de cette prétention du Liechtenstein.
   16. Pour résumer, je suis d'avis que la limitation temporelle figurant
dans la convention européenne ne constituait pas une base appropriée
pour conclure à un défaut de compétence de la Cour. A titre subsidiaire,
j'estime que les différentes dimensions de l'affaire auraient pu être mieux
explicitées si la Cour avait choisi d'examiner cette affaire plus avant en
joignant la deuxième exception préliminaire de ]' Allemagne au fond,
conformément au paragraphe 9 de l'article 79 de son Règlement, au lîeu
de rejeter j'affaire in limine.
   17 , Je ne puis conclure sans exprimer les préoccupations que j'éprouve
quant au résultat final. La Cour a déclaré qu'un différend d'ordre juri-
dique existait bien entre les Parties, et a conclu que le véritable objet du
différend était
     ~~de savoir si, en appliquant l'article 3 du chapitre sixième de la
     convention sur le règlement à des biens liechtensteînoîs confisques
     par la Tchécoslovaquie en 1945 au titre des décrets Benes, j'Allemagne
     a[vait] violé les obligations qui lui incombaient envers le Liech-
     tenstein et, dans l'affirmative, de déterminer quelle serait la respon-
     sabilité internationale de l'Allemagne» (arrêt, par. 26).
  Décliner sa compétence quand un dif1ërend persiste n'apporte pas de
contribution positive au règlement des différends internationaux, qui
constitue la mission fondamentale de la Cour.

  2 Exceptions préliminaires de l'Allemagne, vol. II, annexe !. p. 29. par. 81.
  ] [hid.; les italiques sont de moi. La CEDH a pris soin de souligner qu'elle ne consi-
dérait pas la conduite de l'Allemagne comme une continuation de celle de la Tehé-
coslovaq uie:
       «La Cour ajoute que, dans ces conditions, il n'est nullement question d'nne vio-
    lation continue de la convention impnlable il la République fédérale d'Allemagne et
    >usceptible de déployer des effe15 ,ur les limites temporelles il la compétence de la
    COllT.) (Ibid.. par. 85.)


                                                                                      43

                   CERTAINS BIENS (OP. mss. ELARAI:IY)                  46
  18. Compte tenu de ce qui précède, j'ai voté pour ['alinéa a) du pa-
ragraphe 1 du dispositif, mais j'ai dû voter contre l'alinéa b) dudit pa-
ragraphe et le paragraphe 2 du dispositif.

                                             (Signé) Nabîl ELARAI:IY.




                                                                        44

